El Juez Presidente ,Sr. del Toro,
emitió la opinión del tribunal.
El 4 de abril de 1922 comparecieron ante notario público José Alies, casado, de una parte, y de la otra, Irene Agrait y Eugenio T. Iglesias. Las partes expusieron que los compa-recientes Agrait e Iglesias eran dueños de cierta finca urbana que estaba hipotecada a favor del compareciente Allés y de su esposa y que venciendo dicha hipoteca el 10 de mayo de 1922, habían convenido prorrogar el contrato por cuatro años más, modificándose sólo el interés del préstamo garantido con la hipoteca que en vez del seis sería el nueve por ciento anual.
Presentada para'1 su inscripción la escritura en el registro, el registrador se negó a ello porque tratándose de bienes ga-nanciales, era necesario el consentimiento expreso de la es-posa.
De la calificación del registrador se ha apelado para ante este tribunal habiendo presentado sus escritos el recurrente y el registrador desprovistos de citas de ley o jurisprudencia.
El dinero prestado y la garantía hipotecaria correspondían a una sociedad de gananciales. No hay duda sobre este ex-tremo. Tampoco la hay con respecto al hecho de que la pró-*216rroga se otorgó solo por el administrador„de la sociedad, el marido, sin el consentimiento expreso de la esposa.
Sostiene la parte recurrente qne la prórroga constituye un mero acto de administración, ya que el marido pudo prestar el dinero de la sociedad de gananciales sin necesidad del con-sentimiento expreso de la mujer, y la hipoteca simplemente garantiza el préstamo. Alega por el contrario el registrador que la prórroga constituye la enajenación del derecho que el acreedor, la sociedad de gananciales, tenía para hacer efec-tivo su crédito dentro de determinada fecha, y qne por tanto no se trata de un mero acto de administración.
Veamos cuál es la ley aplicable.
Dispone el artículo 159 del Código Civil que “el marido será el administrador de los bienes de la sociedad conyugal” y que “los bienes inmuebles de la sociedad conyugal no po-drán ser enajenados o gravados, bajo pena de nulidad, sino mediante el consentimiento expreso de ambos cónyuges.” Repite el artículo 1327 del propio código que ‘ ‘ el marido es el administrador de la sociedad de gananciales,” con las sal-vedades que establece. T el 1328 expresa que “sin embargo de las facultades que tiene el marido como administrador, no podrá enajenar ni obligar a título oneroso, los bienes inmue-bles de la sociedad de gananciales, sin el consentimiento ex-preso de la mujer. ’ ’
A la luz de esos preceptos, es que debe resolverse la cues-tión envuelta.
Lo que la ley prohíbe es la enajenación y el gravamen. La prórroga en modo alguno constituye un gravamen. ¿Puede considerarse como una enajenación? A nuestro juicio tam-poco. Enajenación, según Escriche, es:
“El acto por el cual se transfiere á otro la propiedad de alguna cosa á título lucrativo, como la donación; ó á título oneroso, como la venta o permuta. Esta palabra tomada en una significación más extensa,, comprende la enfitéusis, la prenda, la hipoteca, y aun la constitución de servidumbre sobre un fundo. Síguese de aquí que *217el que no puede enajenar una cosa, no la pnede tampoco obligar, ni sujetar con hipoteca, ni imponerle servidumbre. ‘Aquel á quien es defendido de non enagenar la cosa, dice la ley 10, tít. 33, Part. 7a., non la puede vender, nin cami'ar, nin empeñar, nin puede poner servidumbre en ella, nin darla á censo,- á ninguna de aquellas per-sonas a quien es defendido de la enagenar.’ ”
2 Eseriche, Diccionario de Legislación, 803.
No estando el acto ejecutado prohibido por la ley, pudo llevarse a efecto válidamente por el marido administrador, siendo por tanto inscribible la escritura de prórroga de que se trata.
Debe revocarse la nota recurrida.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.